t c memo united_states tax_court sam e scott petitioner v commissioner of internal revenue respondent docket no filed date sam e scott pro_se marshall r jones for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax a dollar_figure addition_to_tax for failure to timely file a federal_income_tax return pursuant to sec_6651 and a dollar_figure accuracy-related_penalty for - -2 substantial_understatement of tax pursuant to sec_6662 the deficiency primarily relates to sam e scott's petitioner withdrawal from his law firm partnership after concessions the following issues remain for decision whether petitioner was entitled to a dollar_figure loss deduction due to his withdrawal from his law firm partnership whether petitioner received an dollar_figure taxable_distribution from his law firm' sec_401 plan whether petitioner is entitled to a dollar_figure interest_expense_deduction whether petitioner is liable for an addition_to_tax for failure to timely file his federal_income_tax return pursuant to sec_6651 and whether petitioner is liable for an accuracy-related_penalty for the substantial_understatement of tax pursuant to sec_6662 all section references are to the internal_revenue_code as in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in hazlehurst mississippi at the time he filed his petition - -3 heidelberg woodliff law partnership in petitioner joined the law firm of heidelberg woodliff franks which later became heidelberg woodliff a general_partnership in jackson mississippi as an associate attorney petitioner's practice primarily was confined to general civil litigation in petitioner became a partner in heidelberg woodliff franks hereinafter referred to as the firm law firm or the partnership upon becoming a partner petitioner purchased his interest in the law firm by making monthly payments to the three named partners during his tenure there petitioner was active in the firm's management serving as managing partner for a time in messrs woodliff and franks sold their interests totaling percent in the partnership for approximately dollar_figure to seven junior partners junior partners received a percentage of the law firm profits to the extent they exceeded a certain amount plus a salary but did not own an interest in the partnership four of the junior partners who bought messrs woodliff's and franks' interests left the firm in and refused to pay the balance due thereafter the remaining partners at the firm including petitioner assumed the obligation owed to messrs woodliff and franks - -4 sometime during the late 1980's the firm adopted a new partnership_agreement that granted partners only income interests in the firm rather than specific interests in the firm's assets partners under the old partnership_agreement were bought out by the partnership thus under the new partnership_agreement partners did not make capital contributions when they entered the partnership and received no liquidating distributions when they left the income interests were based on an annual evaluation of each partner through a point system used by the firm's compensation committee in petitioner had an 86-percent interest in the partnership on date petitioner gave notice of his termination from the firm effective retroactively to date petitioner then left heidelberg woodliff and together with several other individuals who had earlier left the firm started a new law firm at the time petitioner left heidelberg woodliff he was the firm's largest producer petitioner's schedule_k-1 on form_1065 partner's share of income credits deductions etc from heidelberg woodliff reported petitioner's capital_account adjustments as follows a capital_account at beginning of year b capital contributed during year dollar_figure big_number --- - -5 c income loss from below d income not included in column c plus nontaxable income e losses not included in column c plus unallowable deductions f withdrawals and distributions big_number big_number big_number g capital_account at end of --- year combine columns a through f the schedule_k-1 reflected that petitioner had a capital_account balance of zero at the end of petitioner did not receive any payments from heidelberg woodliff with respect to the termination of his interest in the law firm heidelberg woodliff continued to exist following petitioner's departure petitioner did not receive a schedule_k-1 for the only distribution petitioner received in from heidelberg woodliff was from the firm' sec_401 plan salary_reduction_plan distribution petitioner participated in heidelberg woodliff' sec_401 salary_reduction_plan the plan which was administered by a firm committee the plan's funds were held in trust at deposit guaranty national bank deposit guaranty in date petitioner borrowed dollar_figure from the plan and executed a promissory note to the plan later that month petitioner borrowed an additional dollar_figure from the plan for a total of dollar_figure and executed a new note to the plan the note - -6 provided for quarterly repayments of the borrowed funds pincite- percent interest with the final installment due on date the note further provided it is agreed that in case of default in any payment of interest or termination of the employment of maker or the death of maker the entire debt shall immediately become due and payable at the option of the holder hereof petitioner never made any repayments of the borrowed funds to the plan at the end of jessie homan an account administrator for deposit guaranty contacted jerard pitts the business manager at heidelberg woodliff to discuss petitioner's delinquent payments on his loan ms homan inquired whether the loan should be declared in default and charged off mr pitts informed ms homan that petitioner was leaving the firm they decided to charge off the loan in date in accordance with the terms of the note on date deposit guaranty issued a check for dollar_figure payable to petitioner the check represented petitioner's balance in the plan dollar_figure less the amount of unrepaid funds borrowed from the plan dollar_figure the check was mailed to mr pitts and was negotiated by petitioner in petitioner failed to roll over any of the distributed funds into another qualified tax-deferred account within days a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans ira's insurance contracts - -7 etc was issued to petitioner for reporting a taxable_distribution of dollar_figure the address on the form_1099 was the same as that on petitioner's notice of termination submitted by heidelberg woodliff to deposit guaranty at no time did deposit guaranty personally notify petitioner that his loan was charged off or that the bank deemed the loan repaid federal tax_return on his federal tax_return petitioner reported adjusted_gross_income of dollar_figure on his schedule e supplemental income and loss under income or loss from partnerships_and_s_corporations petitioner reported a dollar_figure loss from heidelberg woodliff petitioner calculated the loss based on his percent interest in the firm's accounts_receivable work in progress cash on hand and furniture and equipment that he never received upon his departure from the firm petitioner also reported dollar_figure in taxable individual_retirement_account distributions on his schedule a petitioner claimed dollar_figure in investment_interest expense deductions in date petitioner filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return requesting an automatic 4-month extension of the time to file his tax_return petitioner estimated his total tax the distributions were actually from the heidelberg woodliff k salary_reduction_plan not from any individual_retirement_accounts - -8 liability to be dollar_figure which was fully paid through withholdings in date petitioner filed form_2688 application_for additional extension of time to file u s individual_income_tax_return seeking an additional 2-month extension of the time to file his tax_return because he was still awaiting records necessary to complete his return from heidelberg woodliff petitioner requested a new filing deadline of date which was approved by the internal_revenue_service irs petitioner mailed his tax_return no later than date and it was received on date by the irs service_center in memphis tennessee notice_of_deficiency in the notice_of_deficiency respondent disallowed petitioner's dollar_figure loss claim from heidelberg woodliff because he could not establish his basis in the partnership respondent determined that petitioner received an dollar_figure taxable_distribution from heidelberg woodliff's salary_reduction_plan and accordingly increased petitioner's taxable_income by dollar_figure moreover respondent disallowed all but dollar_figure of petitioner's dollar_figure investment_interest expense deductions on the basis that petitioner's offsetting investment_income was only dollar_figure respondent also determined that petitioner had only substantiated dollar_figure of the interest_expenses - -9 respondent also determined a 25-percent addition_to_tax for failure to timely file the tax_return pursuant to sec_6651 on the basis that the estimated total_tax liability reported on form_4868 was unreasonable and thus the automatic month extension for filing the tax_return was void and an accuracy-related_penalty for substantial_understatement of tax pursuant to sec_6662 issue loss from law firm partnership opinion the first issue for decision is whether petitioner was entitled to a dollar_figure loss deduction due to his withdrawal from the heidelberg woodliff law firm partnership petitioner asserts that the dollar_figure loss represents the value of accounts_receivable and work in progress along with other assets he left on the table when he departed the law firm respondent disagrees contending that petitioner left the law firm in and thus there was no event in the year in issue upon which petitioner could recognize a loss and assuming arguendo that petitioner left the law firm in petitioner failed to prove his basis in the partnership for the reasons set forth below we sustain respondent's determination with respect to this issue in order to prevail and recognize a loss petitioner must show that upon withdrawing from the law firm his basis in the firm exceeded the amount he received sec_731 see harris v commissioner tcmemo_1988_195 lynch v commissioner tcmemo_1982_305 abraham v commissioner tcmemo_1970_304 a partner's adjusted_basis in his partnership_interest is determined under sec_705 a partner's initial basis in a partnership is determined by the amount of money contributed and the adjusted_basis of any other type of property contributed sec_722 the partner's basis in the partnership is then adjusted upward for the partner's_distributive_share of separately_stated income items and downward by distributions of money including the relinquishment of liabilities or the adjusted_basis of other_property distributed and the partner's_distributive_share of losses and nondeductible expenses sec_705 90_tc_465 petitioner claims a dollar_figure basi sec_2 in the partnership due to the value of his interest in accounts_receivable and work in progress for work he performed for clients of the law firm petitioner explains on brief a partner's basis for his interest in a partnership depends on how he acquired it it may consist of the amount of cash he at trial petitioner calculated his basis in his partnership_interest by adding the amount of accounts_receivable and costs associated with petitioner's clients dollar_figure with current work in progress dollar_figure for a total of dollar_figure petitioner then applied a collection rate which reduced the total figure to dollar_figure contributed to the property sic it may consist of property contributed to the partnership on the amount_paid to a retiring_partner for his interest the testimony and exhibits show that petitioner purchased an interest in and paid a portion of debt due to retiring partners after the consumption of of the former junior partners' debt to the named partners who had sold their interests the contribution to the partnership by the petitioner of work in process and accounts_receivable are contributions of property this is recognized by sec_724 which deals with unrealized_receivables and inventory work in process is the inventory of a law firm and accounts_receivable are unrealized_receivables the value of those two items alone produced and contributed by petitioner are significantly more than the deduction claims petitioner's reasoning is flawed petitioner is not entitled to a deduction for failure to realize anticipated income 313_us_28 petitioner has not acquired a basis in the accounts_receivable and work in progress under sec_705 unless the amounts of these items had been reflected in the income of the partnership and in petitioner's distributive_share in or in prior years 66_tc_809 affd 564_f2d_283 9th cir but as a cash_basis taxpayer heidelberg woodliff's accounts_receivable and work in progress are not reflected in the partnership's income nor in petitioner's distributive_share thereof until collected consequently these items do not affect petitioner's capital_account or his basis in the partnership see 61_tc_28 affd in part and revd in part on other grounds 533_f2d_1114 9th cir 46_tc_604 pinson v commissioner tcmemo_1990_234 to the extent that petitioner may have had other sources which affected his basis in the partnership such as capital contributions he has failed to prove such basis rule a 290_us_111 and in this regard we are mindful that when the law firm adopted a new partnership_agreement in the late 1980's partners under the old partnership_agreement which presumably included petitioner were bought out by the partnership and partners under the new partnership_agreement did not make capital contributions additionally petitioner has failed to adjust his claimed basis in the partnership by the distributive_share items and cash distributions made by the partnership that were reported on schedule_k-1 for or the deemed_distribution of any partnership liabilities assumed by the petitioner conceded that neither he nor the firm received or reported any income from accounts_receivable and work in progress during partnership upon petitioner's retirement see sec_705 sec_752 lynch v commissioner supra abraham v commissioner supra thus we hold that petitioner is not entitled to a dollar_figure loss deduction due to his withdrawal from the heidelberg and woodliff partnership because he failed to prove that he had any basis in the partnership however assuming arguendo that petitioner did have basis in the heidelberg woodliff partnership when he left the law firm petitioner has not shown that he is entitled to a loss deduction in sec_1_736-1 income_tax regs provides a partner retires when he ceases to be a partner under local law however for purposes of subchapter_k chapter of the code a retired_partner or a deceased partner's successor will be treated as a partner until his interest in the partnership has been completely liquidated a retiring partner's entire_interest in a partnership is terminated through the liquidation of the partner's interest by means of a distribution or series of distributions to the partner by the partnership sec_736 sec_761 sec_1_761-1 income_tax regs the liquidation is complete upon the final distribution to the partner sec_1_761-1 income_tax regs here the parties stipulated that petitioner left the firm at the end of indeed petitioner testified that he was not a partner after date petitioner introduced no evidence that under mississippi law he was a partner after date hence for federal tax purposes petitioner is deemed to have retired from the partnership on date petitioner claims that he was entitled to a liquidating_distribution in which he never received and which could not have been discovered from the firm's financial records until their completion in thus he asserts he is entitled to recognize a tax loss in petitioner's argument must fail although petitioner may have believed he was entitled to a liquidating_distribution in exchange for his partnership_interest the fact is he never received one in nor was he entitled to one indeed luther thompson a partner in heidelberg woodliff during petitioner's tenure with the firm testified that the firm's partnership_agreement as amended in the late 1980's did not mississippi law provides that retiring partners may seek an accounting of their interests in their former partnerships miss code ann secs heidelberg woodliff's schedule_k-1 issued to petitioner indicates that petitioner's share of partnership liabilities at the end of was dollar_figure luther thompson a partner at heidelberg woodliff testified that he could not vouch for the accuracy of that figure because it was handwritten and not typewritten like the remainder of the schedule to the extent petitioner was relieved of partnership liabilities such would constitute a distribution of money to petitioner by the partnership and hence a deemed liquidating_distribution at the end of sec_752 see o'brien v commissi77_tc_113 59_tc_207 46_tc_247 provide for capital contributions or liquidating distributions but only granted profit interests in the partnership because petitioner received no liquidating distributions in petitioner's gain_or_loss in the partnership must be calculated as of the time he withdrew from the partnership on date see sec_1_736-1 income_tax regs consequently petitioner cannot deduct in the amount of any loss due to his withdrawal from the heidelberg woodliff partnership issue salary_reduction_plan distribution the second issue for decision is whether petitioner must include dollar_figure in income as a taxable_distribution from the heidelberg woodliff salary_reduction_plan upon his termination from the law firm petitioner contends that he was not properly notified of the cancellation of the note and that equity requires leniency respondent asserts that under the terms of the plan and the note there were three separate grounds for requiring immediate repayment of petitioner's note and treating it as having been repaid and satisfied in petitioner failed to make the required quarterly payments and thus was in default of payment petitioner's employment with heidelberg woodliff had terminated and because petitioner's plan balance was to be distributed to him in the plan's terms required that the note be paid first we agree with respondent's assertions the amount of any distribution to a taxpayer from a qualified_pension plan described in sec_401 generally is includable in gross_income in the year of distribution sec_402 such distribution includes the outstanding balance of any loan at the time of the beneficiary's separation_from_service or default on the note murtaugh v commissioner tcmemo_1997_319 see also minnis v commissioner 71_tc_1049 dean v commissioner tcmemo_1993_226 however if a portion of the amount distributed is rolled over to another qualified_pension plan within days following receipt of the distribution that portion is not includable in gross_income in the year of distribution sec_402 if the taxpayer fails to roll over distributed funds within days and the distribution is made before the date the taxpayer attains the age of and none of the other exceptions in sec_72 applies the tax on the distribution is increased by an amount equal to percent of the portion includable in gross_income sec_72 petitioner wa sec_54 years old at the time he received his distribution from heidelberg woodliff's salary_reduction_plan he did not roll over such funds into another qualified_plan see 105_tc_29 101_tc_215 he unquestionably received and negotiated the dollar_figure distribution check from deposit guaranty in the check represented petitioner's balance in the plan dollar_figure less the amount of unpaid funds borrowed from the plan dollar_figure thus the check included a deemed_distribution of the loan's outstanding balance see murtaugh v commissioner supra to conclude the entire dollar_figure is includable in petitioner's gross_income as a taxable_distribution from heidelberg woodliff's salary_reduction_plan and petitioner having failed to show that any of the exceptions in sec_72 apply is liable for the additional 10-percent tax for early distributions imposed by sec_72 issue interest_expense_deduction the third issue for decision is whether petitioner is entitled to deduct dollar_figure for interest_expenses petitioner argues that such amount to the extent substantiated should be allowed pursuant to sec_163 as interest incurred in the conduct_of_a_trade_or_business respondent asserts that petitioner's interest_expense deductions are for investment_interest and therefore are limited to net_investment_income pursuant to sec_163 sec_163 generally allows the deduction of interest_paid on indebtedness during the taxable_year sec_163 limits the deduction for investment_interest to the extent of net investment respondent determined in the notice_of_deficiency that petitioner had substantiated dollar_figure of the interest_expenses income investment_interest means interest_paid on indebtedness allocable to property_held_for_investment sec_163 property_held_for_investment includes any interest held by the taxpayer involving the conduct_of_a_trade_or_business which is not a passive_activity and with respect to which the taxpayer did not materially participate sec_163 net_investment_income means investment_income gross_income from property_held_for_investment and net gain from the disposition of property_held_for_investment over investment_expenses sec_163 and b on his federal tax_return petitioner reported that the interest_expenses incurred were investment_interest in his petition and on brief petitioner described the interest as incurred from business loans at trial petitioner described the interest as incurred on loans borrowed to support his interest in an automobile dealership petitioner offered no evidence of his involvement in the automobile dealership and thus failed to sustain his burden with respect to the nature of the interest_paid rule a cannizzaro v commissioner tcmemo_1982_633 see also 89_tc_445 consequently we hold that petitioner is entitled to deduct investment_interest expenses only to the extent of net_investment_income pursuant to sec_163 in the notice_of_deficiency respondent allowed dollar_figure of continued issue failure_to_file addition_to_tax the fourth issue for decision is whether petitioner is liable for an addition_to_tax for failure to timely file his federal tax_return petitioner claims that he timely filed the return following two extensions granted by the irs respondent contends that any extensions granted were invalid because petitioner failed to make a bona_fide and reasonable attempt to estimate his proper tax_liability sec_6651 imposes an addition_to_tax of percent of the amount of tax due per month for each month that a tax_return is not timely filed not to exceed percent an exception is made for reasonable_cause not due to willful neglect petitioner's federal tax_return was due on date but petitioner received an automatic 4-month extension through his filing of form_4868 in date petitioner sought and received an additional 2-month extension to date petitioner subsequently filed his return on date petitioner reported a total estimated_tax liability of dollar_figure on form_4868 which was approximately one-third of the final tax_liability of dollar_figure determined by respondent respondent argues that petitioner failed to estimate properly his continued investment_interest expenses this figure was based on dollar_figure of unreported dividend income dollar_figure of reported interest_income and dollar_figure of unreported interest_income due to respondent's concession regarding the dollar_figure of dividend income however the amount of net_investment_income must be reduced to dollar_figure tax_liability on form_4868 when he filed for the automatic_extension and thus such extension is invalid one of the requirements for the automatic_extension of time to file an individual tax_return is the proper estimation of the final tax_liability for the taxable_year sec_1_6081-4 income_tax regs the failure to estimate properly the final tax_liability on form_4868 can invalidate the automatic_extension and subject the taxpayer to an addition_to_tax pursuant to sec_6651 for failure to timely file the return 92_tc_899 see also 59_f2d_996 2d cir affg a memorandum opinion of this court to establish a proper estimate of the tax_liability for purposes of the automatic_extension the taxpayer must make a bona_fide and reasonable estimate of his tax_liability based on the information available to him at the time he makes his request for extension crocker v commissioner supra pincite the taxpayer must determine his tax_liability generally but carefully id further the taxpayer must make a bona_fide and reasonable attempt to locate gather and consult information that will enable him to make a proper estimate of his tax_liability id petitioner testified that he acted reasonably in estimating his tax_liability and utilized the information he had available to him according to petitioner's request for a second extension of time to file his return he was waiting for records from heidelberg woodliff that were necessary to prepare the return the failure to obtain the necessary information when filing form_4868 however does not lead to the conclusion that petitioner properly estimated his tax_liability see arnaiz v commissioner tcmemo_1992_729 petitioner knew that he terminated his interest in heidelberg woodliff as of the end of he also knew that he did not receive a schedule_k-1 for from the firm moreover he was a partner in the firm when the partnership_agreement was amended to eliminate partner capital contributions upon admission and liquidating distributions upon retirement and he should have been aware that no deduction is allowable for leaving his share of the law firm's anticipated but not realized income ie the firm's accounts_receivable and work in progress on the table see hort v commissioner supra as to the tax consequences of the distribution from the heidelberg woodliff salary_reduction_plan petitioner claims that he never received the form_1099 issued to him reflecting such distribution yet petitioner never inquired as to why he did not receive a form_1099 nor did he inquire as to the status of the note executed in favor of the plan for the loan proceeds he borrowed even a cursory review of the note would have alerted petitioner to the fact that his termination from the firm would cause an acceleration of the debt moreover he knew that he was in default on the note additionally the notice of termination from heidelberg woodliff states that petitioner is to receive percent of his vested interest in the partnership's salary_reduction_plan which should have indicated to him that the distribution was not limited to the proceeds from the check he received and negotiated petitioner failed to make a bona_fide and reasonable estimate of his tax_liability when he filed form_4868 see crocker v commissioner supra pincite he underestimated his tax_liability by two-thirds cf boatman v commissioner tcmemo_1995_356 his failure to obtain the necessary information to estimate properly his tax_liability as well as his failure to properly investigate the law regarding his tax issues does not excuse the error in petitioner's estimate arnaiz v commissioner supra petitioner's mistaken belief that he was entitled to a loss deduction for the value of accounts_receivable and work in progress left on the table when he departed heidelberg woodliff does not constitute reasonable_cause for failure to make a proper estimate see mayhew v commissioner tcmemo_1994_310 thus we sustain respondent's voiding of the tax filing extensions obtained by petitioner because petitioner's reliance on the filing extensions constituted his sole defense to the sec_6651 a addition_to_tax petitioner has not shown that his failure to timely file his tax_return was due to reasonable_cause and not willful neglect see crocker v commissioner supra pincite accordingly we hold that petitioner is liable for the sec_6651 percent addition_to_tax for failure to timely file his tax_return issue accuracy-related_penalty the final issue for decision is whether petitioner is liable for the accuracy-related_penalty for the substantial_understatement of tax pursuant to sec_6662 petitioner asserts that he had reasonable_cause for the understatement_of_tax sec_6662 imposes an accuracy-related_penalty equal to percent of any portion of an understatement attributable to a substantial_understatement a substantial_understatement means an understatement which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the understatement is reduced by that portion of the understatement for which the taxpayer had substantial_authority or for which the taxpayer adequately disclosed the relevant facts in the return sec_6662 additionally no penalty is imposed with respect to any portion of an understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 petitioner provided no disclosures in his return and supplied this court with no substantial_authority for his positions see sec_1_6662-4 income_tax regs also he failed to prove that his effort to assess his proper tax_liability was sufficient to establish reasonable_cause and good_faith see sec_1 b income_tax regs thus we hold that petitioner is liable for the accuracy-related_penalty for the substantial_understatement of tax to reflect the foregoing and the concessions of the parties decision will be entered under rule
